This cause came before this court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Cuyahoga County in Cleveland Heights v. Stross (1983), 10 Ohio App. 3d 246,10 OBR 343, 461 N.E. 2d 935, upon the following question:
“* * * [W]hether state action is a necessary predicate to a finding that a confession should be suppressed as not voluntary.”
We find that the judgments of the courts of appeals do not conflict on the certified question. Stross, supra, involved a confession obtained by store security supervisors (whose conduct is apparently regulated by R.C. 2935.041), whereas the confession here was allegedly coerced by a private citizen, appellant’s employer. Accordingly, the appeal is dismissed. State v. Palider (1987), 33 Ohio St. 3d 68, 514 N.E. 2d 873; Cook v. Mayfield (1988), 37 Ohio St. 3d 44, 523 N.E. 2d 502; Hays v. St. Elizabeth Hosp. Medical Ctr. (1988), 38 Ohio St. 3d 60, 526 N.E. 2d 307; State v. Radar (1989), 47 Ohio St. 3d 112, 548 N.E. 2d 210.
Moyer, C.J., Sweeney, Holmes, Douglas, Harsha, H. Brown and Resnick, JJ., concur.
William H. Harsha, J., of the Fourth Appellate District, sitting for Wright, J.